DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/17/2021 has been entered.
Response to Amendment
Claims 1-21 pending
Claims 1, 10 and 11 are further amended.
Claims 20-21 added.
Response to Arguments
Regarding 35 USC 103
Applicant’s ArgumentsApplicant’s arguments regarding 35 USC 103, pages 7-12, claims 1, 10 and 11, filed on 05/17/2021. Applicant argues that the prior art of record fails to teach or suggest claim limitations below:“privacy class comprising a category defining how the device interprets  sensory input”“determining a privacy rule based on the at least a privacy class and the analyzed sensory inputs”
Examiner’s ResponseWith regards to applicant’s arguments of 35 USC 103, pages 7-12, claims 1, 10 and 11, filed on 05/17/2021, regarding limitation, “determining a privacy rule based on the at least a privacy class and the analyzed sensory inputs” have been fully considered but are not persuasive. With regards to limitation, “determining a privacy rule based on the at least a privacy class and the analyzed sensory inputs” Briceno discloses (0097) a system for receiving and/or collecting input data via multiple different sensors from smart devices. Briceno further discloses (0223) analyzing the received data and implementing a privacy policy category based on the received data. Therefore the Examiner believes that Briceno does teach or suggest that a privacy rule and/or policy is determined and implemented based on received input data from multiple sensors. With regards to claim limitations, “privacy class comprising a category defining how the device interprets sensory input” and “and the determined privacy rule indicative of actions that may be executed by a device to interact with the user” have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



This rejection under 35 U.S.C. 103 might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C.102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B); or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement. See generally MPEP § 717.02.
Claims 1-6, 10-16 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Vu (US20150224640) in view of Briceno (US20140289833).
As to claim 1, Vu teaches a method for adjusting a device behavior with respect to a privacy class, (¶0050 privacy controller permits a robot behavior; ¶0057 changing,  robot setting include a privacy orientation; ¶0104 categories of functional systems, includes systems privacy; ¶0210 changing  behavior of the robot(device) comprising: collecting sensory inputs from a plurality of sensors; (¶0014 receiving an input signal; ¶0122 plurality of sensors; ¶0146 receive data from two or more sensors) the at least a privacy class comprising a category defining how the device interprets  sensory input in terms of a user's personal privacy in a social situation; (¶0004 interaction, privacy, personal; ¶0016 human-robot interaction, receiving input, interpreting the communication; ¶0104 categories of systems, includes systems privacy; ¶0160 input from sensors; ¶0260 interpret, inputs) and the determined privacy rule indicative of actions that may be executed by a device to interact with the user; (Abstract; robot interacting with  human; robot behaves in accordance with privacy policy; ¶0158 permission implemented by privacy controller; ¶0219 robot determine permission, performs the interaction behavior)  and initiating an engagement of the device with the user, based on the determined privacy rule. (Abstract; robot interacting with human; robot behaves in accordance with privacy policy; ¶0219 robot performs the interaction behavior).
Although Vu teaches the method recited above; wherein Vu fails to expressly teach analyzing the sensory inputs using at least the sensory inputs and at least a privacy class of a plurality of privacy classes; and determining a privacy rule based on the at least a privacy class and the analyzed sensory inputs.
Briceno, however discloses, analyzing the sensory inputs using at least the sensory inputs (¶0097 input from sensors; ¶0223 sensor data  analyzed) and at least a privacy class of a plurality of privacy classes, (¶0548 multiple classes of privacy; ¶0549 analyzing queries privacy class; ¶0551 query includes privacy classes) determining a privacy rule based on the at least a privacy class and the analyzed sensory inputs, (¶0097 input from sensors; ¶0223 sensor data  analyzed; ¶0248 rules associated with that interaction (privacy) class; ¶0549 implementing privacy policy information collected, privacy class; ¶0551 privacy class interaction).
Thus given the teachings of Briceno it would have been obvious to one of ordinary skill persons in the art before the effective filing date of the claimed invention to combine the teachings of Briceno and Vu for evaluate and/or analyze collected sensor data and privacy policy (See Briceno para 0340)
As to claim 2, the combination of Vu and Briceno teach the method recited in claim1, wherein Briceno further teaches the method of claim 1, wherein the plurality of privacy classes is retrieved from a storage. (¶0548 multiple classes of privacy; ¶0550 privacy classes stored; ¶0551 privacy classes retrieved).
Thus given the teachings of Briceno it would have been obvious to one of ordinary skill persons in the art before the effective filing date of the claimed invention to combine the teachings of Briceno and Vu for obtaining multiple privacy classes from storage. One of ordinary skill in the art would be motivated to allow for querying a database. (See Briceno para 0496)
As to claim 3, the combination of Vu and Briceno teach the method recited in claim1, wherein Vu further teaches the method of claim 1, wherein the sensory inputs are collected with respect to the user. (¶0016 receiving input from a person; ¶0157 sensor input).
As to claim 4, the combination of Vu and Briceno teach the method recited in claim1, wherein Vu further teaches the method of claim 1, wherein the sensory inputs are collected with respect to an entity located within a predetermined distance from the user. (¶0160 input from sensors; receive information robot in proximity to the resident (user); ¶0248 threshold distance).
As to claim 5, the combination of Vu and Briceno teach the method recited in claim 4, wherein Briceno further teaches The method of claim 4, further comprising: analyzing the sensory inputs for classifying the at least an entity. (¶0180 sensors to identify a current class; ¶0223 sensor data may be analyzed; ¶0235 devices classified).
Thus given the teachings of Briceno it would have been obvious to one of ordinary skill persons in the art before the effective filing date of the claimed invention to combine the teachings of Briceno and Vu for analyzing the sensor inputs and classifying user device. One of ordinary skill in the art would be motivated to allow for determining the statistical relationship between data sets. (See Briceno para 0224)
As to claim 6, the combination of Vu and Briceno teach the method recited in claim 5, wherein Briceno further teaches The method of claim 5, further comprising:  analyzing the sensory inputs, the entity's classification, and the privacy rule. (¶0223 sensor data may be analyzed; ¶0235 devices classified; ¶0549 analyzing information related to privacy policy, particular privacy class).
Thus given the teachings of Briceno it would have been obvious to one of ordinary skill persons in the art before the effective filing date of the claimed invention to combine the teachings of Briceno and Vu for analyzing input data, device classifications and privacy policies. One of ordinary skill in the art would be motivated to allow for providing an assurance level for a user and device. (See Briceno para 0011)
As to claim 10, Vu teaches A non-transitory computer readable medium having stored thereon instructions for causing a processing circuitry to perform a process, (¶0006 processor, a memory, routine executable on the processor) the process comprising: collecting sensory inputs from a plurality of sensors; (¶0014 receiving an input signal; ¶0122 plurality of sensors; ¶0146 receive data from two or more sensors) the at least a privacy class comprising a category defining how the device interprets the sensory input in terms of a user's personal privacy in a social situation; (¶0004 interaction, privacy, personal; ¶0016 human-robot interaction, receiving input, interpreting the communication; ¶0104 categories of systems, includes systems privacy; ¶0160 input from sensors; ¶0260 interpret, inputs) the determined privacy rule indicative of actions that may be executed by a device to interact with the user; (Abstract; robot interacting with  human; robot behaves in accordance with privacy policy; ¶0158 permission implemented by privacy controller; ¶0219 robot determine permission, performs the interaction behavior) and initiating an engagement of the device with the user, based on the determined privacy rule. (Abstract; robot interacting with human; robot behaves in accordance with privacy policy; ¶0219 robot performs the interaction behavior).
Although Vu teaches the medium recited above, wherein Vu fails to expressly teach analyzing the sensory inputs using at least the sensory inputs and at least a privacy class of a plurality of privacy classes; and determining a privacy rule based on the at least a privacy class and the analyzed sensory inputs.
Briceno, however discloses, analyzing the sensory inputs using at least the sensory inputs (¶0097 input from sensors; ¶0223 sensor data  analyzed) and at least a privacy class of a plurality of privacy classes, (¶0548 multiple classes of privacy; ¶0549 analyzing queries privacy class; ¶0551 query includes privacy classes) determining a privacy rule based on the at least a privacy class and the analyzed sensory inputs, (¶0097 input from sensors; ¶0223 sensor data  analyzed; ¶0248 rules associated with that interaction (privacy) class; ¶0549 implementing privacy policy information collected, privacy class; ¶0551 privacy class interaction).
Thus given the teachings of Briceno it would have been obvious to one of ordinary skill persons in the art before the effective filing date of the claimed invention to combine the teachings of Briceno and Vu for evaluate and/or analyze collected sensor data and privacy policy (See Briceno para 0253)
As to claim 11, Vu teaches A system for adjusting a device behavior with respect to a privacy class, (¶0050 privacy controller permits a robot behavior; ¶0057 changing,  robot setting include a privacy orientation; ¶0104 categories of functional systems, includes systems privacy; ¶0210 changing  behavior of the robot(device) comprising, comprising: a processing circuitry; and a memory, the memory containing instructions that, when executed by the processing circuitry, (¶0006 processor, a memory, routine executable on the processor) configure the system to:  collect sensory inputs from a plurality of sensors; (¶0014 receiving an input signal; ¶0122 plurality of sensors; ¶0146 receive data from two or more sensors) the at least a privacy class comprising a category defining how the device interprets the sensory input in terms of a user's personal privacy in a social situation; ((¶0004 interaction, privacy, personal; ¶0016 human-robot interaction, receiving input, interpreting the communication; ¶0104 categories of systems, includes systems privacy; ¶0160 input from sensors; ¶0260 interpret, inputs) the determined privacy rule indicative of actions that may be executed by a device to interact with the user, (Abstract; robot interacting with  human; robot behaves in accordance with privacy policy; ¶0158 permission implemented by privacy controller; ¶0219 robot determine permission, performs the interaction behavior) and initiate an engagement of the device with the user, based on the determined privacy rule. (Abstract; robot interacting with human; robot behaves in accordance with privacy policy; ¶0219 robot performs the interaction behavior).
Although Vu teaches the medium recited above, wherein Vu fails to expressly teach analyze the sensory inputs using at least the sensory inputs and at least a privacy class of a plurality of privacy classes; and determine a privacy rule based on the at least a privacy class and the analyzed sensory inputs.
Briceno, however discloses, analyze the sensory inputs using at least the sensory inputs (¶0097 input from sensors; ¶0223 sensor data  analyzed) and at least a privacy class of a plurality of privacy classes, ((¶0548 multiple classes of privacy; ¶0549 analyzing queries privacy class; ¶0551 query includes privacy classes) determine a privacy rule based on the at least a privacy class and the analyzed sensory inputs, (¶0097 input from sensors; ¶0223 sensor data  analyzed; ¶0248 rules associated with that interaction (privacy) class; ¶0549 implementing privacy policy information collected, privacy class; ¶0551 privacy class interaction).
Thus given the teachings of Briceno it would have been obvious to one of ordinary skill persons in the art before the effective filing date of the claimed invention to combine the teachings of Briceno and Vu for evaluate and/or analyze collected sensor data and privacy policy categories and determine policy rules/permissions. One of ordinary skill in the art would be motivated to allow for associating a device identifier with various privacy class levels. (See Briceno para 0553)
As to claim 12, the combination of Vu and Briceno teach the system recited in claim 11, wherein Briceno further teaches the system of claim 11, wherein the plurality of privacy classes is retrieved from a storage. (¶0548 multiple classes of privacy; ¶0550 privacy classes stored; ¶0551 privacy classes retrieved).
Thus given the teachings of Briceno it would have been obvious to one of ordinary skill persons in the art before the effective filing date of the claimed invention to combine the teachings of Briceno and Vu for obtaining multiple privacy classes from storage. One of ordinary skill in the art would be motivated to allow for updating a policy database with new class data. (See Briceno para 0235)
As to claim 13, the combination of Vu and Briceno teach the system recited in claim 11, wherein Vu further teaches the system of claim 11, wherein the sensory inputs are collected with respect to the user. (¶0014 receiving input; ¶0122 input via sensors; ¶0198 data collected). 
As to claim 14, the combination of Vu and Briceno teach the system recited in claim 11, wherein Vu further teaches the system of claim 11, wherein the sensory inputs are collected with respect to an entity located within a predetermined distance from the user. (¶0160 input from sensors; receive information robot in proximity to the resident (user); ¶0248 threshold distance).
As to claim 15, the combination of Vu and Briceno teach the system recited in claim 14, wherein Briceno further teaches The system of claim 14, wherein the system is further configured to: analyze the sensory inputs for classifying the at least an entity. (¶0180 sensors to identify a current class; ¶0223 sensor data may be analyzed; ¶0235 devices classified).
Thus given the teachings of Briceno it would have been obvious to one of ordinary skill persons in the art before the effective filing date of the claimed invention to combine the teachings of Briceno and Vu for analyzing the sensor inputs and classifying user device. One of ordinary skill in the art would be motivated to allow for modifying privacy classes. (See Briceno para 0548)
As to claim 16, the combination of Vu and Briceno teach the system recited in claim 14, wherein Briceno further teaches the system of claim 15, wherein the system is further configured to: analyze the sensory inputs, the entity's classification, and the privacy rule. (¶0223 sensor data may be analyzed; ¶0235 devices classified; ¶0549 analyzing information related to privacy policy, particular privacy class).
Thus given the teachings of Briceno it would have been obvious to one of ordinary skill persons in the art before the effective filing date of the claimed invention to combine the teachings of Briceno and Vu for analyzing input data, device classifications and privacy policies. One of ordinary skill in the art would be motivated to allow for continuously measuring an assurance level which indicates the current assurance that an authorized user is in possession of the device. (See Briceno para 0096)
As to claim 21, the combination of Vu and Briceno teach the system recited in claim 14, wherein Briceno further teaches the method of claim 1, wherein the device comprises a social robot. (¶0215 robot simulating social interaction).
Claims 7 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Vu (US 20150224640) in view of Briceno (US 20140289833) and in further view of LaFever (US20170243028). 
As to claim 7, although the combination of Vu and Briceno teach the method of claim 1, wherein the combination of Vu and Briceno fail to expressly teach 
LaFever, however discloses, the method of claim 1, wherein the at least a privacy class is determined based on machine learning techniques. (¶0556 machine learning, to determine which category (ies); categories privacy policies).
Thus given the teachings of LaFever it would have been obvious to one of ordinary skill persons in the art before the effective filing date of the claimed invention to combine the teachings of LaFever, Vu and Briceno for privacy policy categories based on machine learning methods. One of ordinary skill in the art would be motivated to allow for analyzing data to find patterns to draw useful conclusions. (See LaFever para 0008)
As to claim 17, although the combination of Vu and Briceno teach the system of claim 11, wherein the combination of Vu and Briceno fail to expressly teach the system of claim 11, wherein the at least a privacy class is determined based on machine learning techniques.
LaFever, however discloses, the system of claim 11, wherein the at least a privacy class is determined based on machine learning techniques. (¶0556 machine learning, to determine which category (ies); categories privacy policies).
Thus given the teachings of LaFever it would have been obvious to one of ordinary skill persons in the art before the effective filing date of the claimed invention to combine the teachings of LaFever, Vu and Briceno for privacy policy categories based on machine learning methods. One of ordinary skill in the art would be motivated to allow for faster, more informed decisions using natural language processing. (See LaFever para 0536)
Claims 8-9 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Vu (US20150224640) in view of Briceno (US20140289833) and in further view of Oliver (US20120192247).
As to claim 8, although the combination of Vu and Briceno teach the method of claim 1, wherein the combination of Vu and Briceno fail to expressly teach The method of claim 1, wherein the plurality of privacy class includes various levels of privacy classes having various sensitivity levels.
Oliver, however discloses, the method of claim 1, wherein the plurality of privacy class includes various levels of privacy classes having various sensitivity levels. (¶0044 sensitivity classifications (levels) part of the privacy policy classifications).
Thus given the teachings of Oliver it would have been obvious to one of ordinary skill persons in the art before the effective filing date of the claimed invention to combine the teachings of Oliver, Vu and Briceno for a method with multiple privacy categories and sensitivity classification levels. One of ordinary skill in the art would be motivated to allow for implementing settings to control shared information. (See Oliver para 0002)
As to claim 9, although the combination of Vu and Briceno teach the method of claim 8, wherein the combination of Vu and Briceno fail to expressly teach the method of claim 8, wherein initiating an engagement of the user is dependent on a determined sensitivity level.
Oliver, however discloses, the method of claim 8, wherein initiating an engagement of the user is dependent on a determined sensitivity level. (¶0041 classification for privacy; classification level indicating its sensitivity and accessing users). 
Thus given the teachings of Oliver it would have been obvious to one of ordinary skill persons in the art before the effective filing date of the claimed invention to combine the teachings of Oliver, Vu and Briceno for interacting based on privacy sensitivity classification levels. One of ordinary skill in the art would be motivated to allow for providing a user interface to display privacy setting. (See Oliver para 0064)
As to claim 18, although the combination of Vu and Briceno teach the system of claim 11, wherein the combination of Vu and Briceno fail to expressly teach the system of claim 11, wherein the plurality of privacy class includes various levels of privacy classes having various sensitivity levels.
Oliver, however discloses, the system of claim 11, wherein the plurality of privacy class includes various levels of privacy classes having various sensitivity levels. (¶0044 sensitivity classifications (levels) part of the privacy policy classifications).
 Thus given the teachings of Oliver it would have been obvious to one of ordinary skill persons in the art before the effective filing date of the claimed invention to combine the teachings of Oliver, Vu and Briceno for a system with multiple privacy categories and sensitivity classification levels. One of ordinary skill in the art would be motivated to allow for a management device to include blocking access to data. (See Oliver para 0030)
As to claim 19, although the combination of Vu and Briceno teach the method of claim 8, wherein the combination of Vu and Briceno fail to expressly teach the system of claim 18, wherein initiating an engagement of the user is dependent on a determined sensitivity level.
Oliver, however discloses, the system of claim 18, wherein initiating an engagement of the user is dependent on a determined sensitivity level. (¶0043 determine function, sensitivity classifications; ¶0072 devices interacting (functions).
Thus given the teachings of Oliver it would have been obvious to one of ordinary skill persons in the art before the effective filing date of the claimed invention to combine the teachings of Oliver, Vu and Briceno for interacting based on privacy sensitivity classification levels. One of ordinary skill in the art would be motivated to allow for an interface for selecting options regarding privacy settings. (See Oliver para 0064)
As to claim 20, Vu teaches and the initiating the engagement includes providing one of audio or visual alerts based on the determined privacy rule. (Abstract; robot behaves in accordance with an integral privacy policy; ¶0160 privacy controller, permit input to be transmitted; receive audio information from the mobile robot; ¶0215 robot, social interaction).
although the combination of Vu and Briceno teach the method of claim 8, wherein the combination of Vu and Briceno fail to expressly teach The method of claim 1, wherein: the sensory input comprises one of visual or audio input; the privacy class indicates a sensitivity level of the user's personal privacy in the social situation.
Oliver, however discloses, The method of claim 1, wherein: the sensory input comprises one of visual or audio input; the privacy class indicates a sensitivity level of the user's personal privacy in the social situation; (¶0044 sensitivity classification part of the privacy policy classifications; ¶0052 audio sensor; ¶0064 indicate privacy (policy) setting; ¶0072 input sensor, devices for interacting with humans).
Thus given the teachings of Oliver it would have been obvious to one of ordinary skill persons in the art before the effective filing date of the claimed invention to combine the teachings of Oliver, Vu and Briceno for. One of ordinary skill in the art would be motivated to allow for associating privacy policy data with a user profile picture. (See Oliver para 0033)
Conclusion
 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Umar Cheema can be reached on (571)570-3037.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/T.W. /Examiner, Art Unit 2454

/UMAR CHEEMA/Supervisory Patent Examiner, Art Unit 2454